Citation Nr: 1421505	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified at a videoconference hearing in November 2012 before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.    

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1. The most probative evidence of record fails to establish that it is at least as likely as not that the Veteran has a right ankle disability that is attributable to active military service.  


CONCLUSION OF LAW

1. The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An October 2010 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, VA treatment records, and post service private treatment records, have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of relevant disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in December 2010.  The Veteran has not argued and the record does not reflect that this examination was inadequate for the purposes of determining entitlement to service connection for a right ankle disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder, conducted a physical examination of the Veteran, and offered a nexus opinion supported by rationale.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service, and in so doing noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  They also asked questions to draw out the current state of the Veteran's disability.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Laws and Regulation

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran contends in his November 2012 hearing testimony that he has favored his right ankle since an injury in service, and that he has had some type of loss of motion or painful motion with his ankle for his whole life.  The Veteran's brother has also submitted a statement dated March 2011 that the Veteran has wrapped his right ankle when walking on uneven ground since service, and that the Veteran has always favored his leg for as long as he can remember.  


A VA examination was conducted in December 2010, in which the Veteran again reported the onset of his right ankle condition as October 1966.  The examiner diagnosed the Veteran with right ankle mild osteoarthritis.  The examiner noted that the Veteran sustained a left ankle fibular fracture resulting in open reduction and internal fixation in May 2003, and opined that this fracture "has no doubt resulted in transfer of weight to the right lower extremity...which may have caused the right ankle pain."  The examiner went on to opine that as "there is less than 50 percent probability that [the Veteran's] right ankle condition is due to or caused by the result of his military service or the injury sustained playing football while in the military" because "there is no documentation in the military record or subsequently indicating an ongoing chronic right ankle pain as a result of the injury sustained in 1966, which had resolved by his separation examination, approximately two and one-half years later."    The Board also notes that a VA treatment note from April 2004 attributes the Veteran's difficulty walking on heel and toe to a deformity of the Veteran's hips.  This theory provides another etiology that is not related to the Veteran's service.  

The Veteran's service treatment records (STRs) reflect that in October 1966, the Veteran injured his right ankle playing football.  These records go on to indicate that the Veteran was diagnosed with a mild right ankle strain, and told to wrap the ankle in an ace bandage.  In the April 1969 separation examination, the Veteran's lower extremities were marked as normal.  The examiner specifically noted that the Veteran had made a full recovery from a right foot fracture in 1963, prior to entering service, but made no mention of the October 1966 right ankle injury.  In the April 1969 separation report of history, the Veteran denied foot trouble, cramps in the legs, arthritis, bone or joint deformity, and lameness.  

According to the Veteran's hearing testimony, he did not seek treatment for his right ankle until 2000.  The earliest treatment records associated with the claims file are from 1997, and the earliest possible mention of the Veteran's right ankle comes in April 2003.  This note indicates that the Veteran reported a one week history of right hip and right leg pain, elaborating that the pain goes from his right hip down to his foot.  In May 2004, the Veteran reported tingling and pain in his right foot after left ankle surgery in May 2003.  January 2004 and August 2005 notations indicate that the right foot numbness developed before surgery, and that the numbness spread to the left foot after surgery.  

The Veteran is competent to report the experience of symptoms of a disability, such as numbness and pain.  See Layno v Brown, 6 Vet. App. 465 (1994).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the Veteran's contradictory history of right ankle pain and numbness, the Board finds that the objective medical evidence of record outweighs the credibility of the Veteran's report of onset and continuity of symptoms.  Such records are more reliable, in the Board's view, than the Veteran's unsupported, general assertion of an onset and continuity of symptomatology which contradict the denial of such symptoms upon separation from service and his reports of onset when seeking treatment in April 2003.  See Pond v. West, 12 Vet. App. 341 (1999) (statements made for VA disability compensation purposes are of lesser probative value than previous more contemporaneous in-service histories and previous statements made for treatment purposes); Caluza v. Brown, 7 Vet. App. 498 (1995) (In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant); Cartright v. Derwinski, 2 Vet. App. 24. 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a right ankle disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for a right ankle disability is denied.  


REMAND

In the November 2012 hearing, the Veteran stated that he was treated after fainting in the 1970s at the only hospital in Ortonville, Minnesota.  He also reported being treated and told that he had hypertension at a hospital in Milbank, South Dakota after collapsing at work in the 1970s.  These records are not associated with the claims file.  The agency or original jurisdiction (AOJ) should attempt to obtain these relevant records, perform any additional development warranted by the result of these records, and readjudicate the claim.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify to the best of his ability the hospitals where he was treated in Ortonville, Minnesota and Milbank, South Dakota.  

2. Thereafter, obtain the appropriate authorization, and contact the hospitals identified by the Veteran to request treatment records related to the Veteran.  If the Veteran is unable to identify a hospital, contact the Ortonville Area Health Services Health Information Department, or any other appropriate division or hospital in Ortonville, Minnesota, as well as the Milbank Area Hospital Avera, Avera Medical Group Milbank, and any other division or hospital in the Milbank, South Dakota area, and request treatment records related to the Veteran.  All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165  (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

3. Thereafter, perform any additional development indicated by the requested records, including scheduling a VA examination if necessary.  

4. After all the above development has been accomplished, readjudicate the issue of service connection for hypertension.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC), and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


